Opinion by
Judge Pryor:
The fourth clause of the will of the testator directs that the board, tuition and clothing of his two grandsons shall be paid for out of his estate. He had devised the whole of the estate valued at near $30,000 to these two grandchildren, and their mother, his only child, was left with an annuity of $250 per annum. The testator certainly did not expect nor intend that the appellee (the mother) should board and clothe these children out of her own means, whether they lived at home or were boarded away from home. It would be unjust to demand .it, and such could not have been the purpose of the testator. The error in the account was certainly an oversight, and as the agreed facts were for the purpose alone of having a.construction of the will, and when it appears from an additional record filed that the error has been corrected, this court will not reverse the case.
Judgment affirmed.